ACCEPTED
                                                                                        06-14-00116-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  4/13/2015 11:53:30 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK



                   NO. 06-14-00116-CR & 06-14-00117-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
JOSEPH JOHN GRUBBS                       §     IN THE             TEXARKANA, TEXAS
                                         §                      4/13/2015 11:53:30 PM
VS.                                      §     6TH COURT             DEBBIE AUTREY
                                         §                               Clerk
STATE OF TEXAS                           §     OF APPEALS


MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, SECOND

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Joseph John Grubbs, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.    This case is on appeal from the 354th Judicial District Court of HUNT

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Joseph John

Grubbs, and numbered 29,417 & 29,725.

      3.    Appellant was convicted of Unlawful Possession by a Felon in 29,417

and Fraudulent Use/Possession of Identifying Information # Items < 5 in 29,725.

      4.    Appellant was assessed a sentence of 25 years in 29,417 and 5 years in

29,725 on July 3, 2014.

      5.    Notice of appeal was given on July 8, 2014.
        6.    The clerk's record was filed on November 10, 2014; the reporter's

record was filed on February 11, 2014.

        7.    The appellate brief is presently due on April13, 2015.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    One extension to file the brief has been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes

and exhibits contained in the reporter’s record and the clerk’s record the record of

each case; however, Appellant’s counsel requests additional time to sufficiently

develop the arguments material to the brief.

        Counsel is set for special setting for Final Trial in Cause No 80,219, In the

Interest of M.S., E.S. & B.M., Children in the 196th District Court; Hunt County

Child Protection Court for Northeast Texas #2 on April 17 & 20, 2015.

        Then Counsel is set for special setting for Final Trial in Cause Nos. 80,884 &

81,156, In the Interest of F., L., & N., Children in the 196th District Court; Hunt

County Child Protection Court for Northeast Texas #2 on April 21 & 22, 2015.

        Counsel is appointed on In the Interest of J.S. Appellate Cause No.
12-15-00053-CV, an accelerated appeal, and is working review the record from a

four day jury trial and to timely file a brief on April 22, 2015 in that case.

        Counsel is appointed on In the Interest of E.W. Appellate Cause No.

6-15-00018-CV, an accelerated appeal, and is working review the record from the

trial and motion for new trial record to timely file a brief on April 22, 2015 in that

case.

        Counsel is also appointed in:

        Mark Eugene Engle v. State Appellate Cause number 06-14-00239-CR.

        Charles Francis Williams v. State Appellate Cause numbers 06-15-00030-CR

& 06-15-00031-CR.

        Shanna Delaine Gluck v. State Appellate Cause number 06-15-00048-CR.

        Counsel prepared for and represented his clients in an Adversarial hearings

in Hunt County Child Protection Court for Northeast Texas #2 on April 10, 2015 in

several separate cases.



        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        JASON A DUFF
                                        2615 Lee St.
                                      Greenville, TX 75403
                                      Tel:903.455.1991
                                      Fax:903.455.1417

                                      By:   /s/ Jason A. Duff
                                        Jason A. Duff
                                        State Bar No. 24059696
                                        jasonaduff@hotmail.com
                                        Attorney for Joseph John Grubbs


                          CERTIFICATE OF SERVICE

      This is to certify that on April 13, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt County,

by electronic filing service.



                                          /s/ Jason A. Duff
                                      Jason A. Duff